DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zeller on 2/4/2021.

The application has been amended as follows: 
13.	(Currently Amended)  A method for forming a nanocomplex having a functionalized hyaluronic acid shell and a core comprising epigallocatechin gallate encapsulating a metal-containing compound selected from the group consisting of cisplatin, oxaliplatin, and carboplatin, the method comprising a step of mixing a solution of the metal-containing compound with a solution of a conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate, thereby forming a reaction solution, wherein: 
said functionalized hyaluronic acid shell is a thiol-functionalized hyaluronic acid shell, 
when the metal-containing compound is cisplatin, the cisplatin ,
when the metal-containing compound is oxaliplatin, the oxaliplatin has a concentration of 0.6 mg/mL in the reaction solution, and the conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has a concentration of 8 mg/mL in the reaction solution, and
when the metal containing compound is carboplatin, the carboplatin has a concentration of 0.6 mg/mL in the reaction solution, and the conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has a concentration of 10 mg/mL in the reaction solution.

23.	(Currently Amended)	The method of claim 13, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has the structure I: 
 
    PNG
    media_image1.png
    345
    1073
    media_image1.png
    Greyscale
,
wherein n is an integer from 1 to 15,000 

24.	(Canceled)	

25.	(Currently Amended)	The method of claim [[24]] 13, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate is prepared from hyaluronic acid having an average molecular weight of 20 kDa.

26. 	(Canceled)
27. 	(Canceled)

said functionalized hyaluronic acid shell is a thiol-functionalized hyaluronic acid shell, and
the concentration of cisplatin in the reaction solution is  0.4 mg/mL to 1.0 mg/mL and concentration of the conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate in the reaction solution is 4 mg/ML to 10 mg/mL.

29.	(New)  The method of claim 28, further comprising a step of isolating the formed nanocomplex. 

30.	(New)  The method of claim 29, further comprising a step of purifying the isolated nanocomplex. 

31.	(New)	The method of claim 28, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has the structure I: 

    PNG
    media_image1.png
    345
    1073
    media_image1.png
    Greyscale

 wherein n is an integer from 1 to 15,000.

32.	(New)	The method of claim 28, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate is prepared from hyaluronic acid having an average molecular weight of 20 kDa.


said functionalized hyaluronic acid shell is a thiol-functionalized hyaluronic acid shell, and
the concentration of oxaliplatin in the reaction solution is  0.6 mg/mL and concentration of the conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate in the reaction solution is 8 mg/mL.

34.	(New)  The method of claim 33, further comprising a step of isolating the formed nanocomplex. 

35.	(New)  The method of claim 34, further comprising a step of purifying the isolated nanocomplex. 

36.	(New)	The method of claim 33, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has the structure I: 

    PNG
    media_image1.png
    345
    1073
    media_image1.png
    Greyscale

 wherein n is an integer from 1 to 15,000.

37.	(New)	The method of claim 33, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate is prepared from hyaluronic acid having an average molecular weight of 20 kDa.


said functionalized hyaluronic acid shell is a thiol-functionalized hyaluronic acid shell, and
the concentration of carboplatin in the reaction solution is  0.6 mg/mL and concentration of the conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate in the reaction solution is 10 mg/mL.

39.	(New)  The method of claim 38, further comprising a step of isolating the formed nanocomplex. 

40.	(New)  The method of claim 39, further comprising a step of purifying the isolated nanocomplex. 

41.	(New)	The method of claim 38, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate has the structure I: 

    PNG
    media_image1.png
    345
    1073
    media_image1.png
    Greyscale

 wherein n is an integer from 1 to 15,000.

42.	(New)	The method of claim 38, wherein said conjugate of the functionalized hyaluronic acid and the epigallocatechin gallate is prepared from hyaluronic acid having an average molecular weight of 20 kDa.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Kurisawa (WO 2015/171079) and Kurisawa (US 2013/000448), both references teach polymer-flavonoid conjugates which are useful as drug delivery systems.  Various suitable polymers for use include PEG and hyaluronic acid, however, only PEG is exemplified, and a preferred and exemplified flavonoid is EGCG.   Suitable drugs for inclusion in the drug delivery system include carboplatin, cisplatin and oxaliplatin, among many others. While there is a general teaching in the art to create a nanocomplex having the claimed drug with a hyaluronic acid-EGCG conjugate, both Kurisawa references show that while the drug loading efficiency of the nanocomplexes prepared in accordance with the methods described therein can be increased at higher concentrations of PEG-EGCG (Figure 12A), the drug loading content falls markedly (Figure 12B) as concentrations of PEG-EGCG increase (Fig 12A and 12B of WO’079 and Tables 2 and 3 of US’448). This inverse relationship results in a tradeoff between drug loading efficiency and loading content.  However, Figures 16 and 18 of the present application show the drug loading efficiency and drug loading content of nanocomplexes prepared from solutions containing 0.6mg/ML oxaliplatin and 8mg/ml of EGCG or  0.6mg/ml of carboplatin and 10mg/ml of EGCG. In marked contrast to the nanocomplexes prepared in accordance with the method of Kurisawa, as the claimed concentrations concentration epigallocatechin gallate and drug (carboplatin or oxaliplatin), both the drug loading efficiency and drug content of the nanocomplex increase which is unexpected given the teachings of Kurisawa.  With respect to cisplatin, figure 3A of the instant application shows that the use of HA-EGCG and cisplatin resulted in dramatically increased drug loading efficiently and drug loading content compared to PEG-EGCG cisplatin complexes and there was no suggestion in the art that the use of hyaluronic acid instead of PEG (both taught by the art to be equivalent polymers for use) would result in such a dramatic increase. Therefore, the claims are considered nonobvious and novel over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613